DETAILED ACTION
	This action is responsive to the following communication: the response filed 6/2/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US2016/0300621 ‒hereinafter Abe).

Regarding claim 1, Abe discloses a system comprising:
a memory device (100; fig.1); and
a processing device (230; fig. 1), operatively coupled with the memory device (i.e. via NAND bus; fig. 1), to perform operations comprising:
determining (i.e. for an initial page PG1; fig. 12) an amount of threshold voltage distribution shift (threshold voltage distribution for PG1 is shifted by an amount corresponding to pages written after PG1 is written; fig. 12, para 0136) corresponding to an amount of time (amount of time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12) after programming of a reference page (PG1; fig. 12) of a block of the memory device (fig. 8);
obtaining a correction factor (coefficients α and β, with a factor, functions to correct a verify voltage due to program disturbance; fig. 9, 10; para 0120-0122) corresponding to a memory cell state (each verify voltage Vpvfy represents a memory cell state; para 0122);
adjusting (i.e. based on the initial page PG1; fig. 12) a program-verify voltage (Vinit; fig. 12) based on the amount of threshold voltage distribution shift (based on the amount of threshold voltage distribution shift of PG1; fig. 12) and the correction factor (coefficients α and β; fig. 9, 10) to obtain an adjusted program-verify voltage (adjusted Vinit for PG16/PG32; fig. 12); and
programming (PG16/PG32; fig. 12), using the adjusted program-verify voltage (PG16/PG32 is programmed using the adjusted Vinit, respectively; fig. 12), a temporally subsequent page (PG16; fig. 12) of the block at a time (time from Vth16 distribution immediately after writing for PG16; fig. 12) corresponding to the amount of time after the programming of the reference page (the time for Vth16 is based on the adjusted Vinit of PG16, which corresponds to Vinit of PG1 for the amount corresponding to Vth1; fig. 12).

Regarding claim 2, Abe discloses the system, wherein the reference page is a temporally first programmed page relative to the temporally subsequent page (i.e. page 1 is programmed before page 16; fig. 12).

Regarding claim 3, Abe discloses the system, wherein the reference page is an absolutely first programmed page of the block (i.e. page 1 is programmed first; fig. 12).

Regarding claim 4, Abe discloses the system, wherein determining the amount of threshold voltage distribution shift further comprises defining a metric derived from one or more parameters related to the reference page (i.e. defining an ideal lower limit value; para 0136).

Regarding claim 6, Abe discloses the system, wherein defining the metric further comprises deriving the metric from minimum read voltage (para 0136).

Regarding claim 7, Abe discloses the system, wherein defining the metric further comprises deriving the metric from time elapsed from programming of the reference page (i.e. elapsed time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12).

Regarding claim 8, Abe discloses a method comprising:
determining (i.e. for an initial page PG1; fig. 12), by a processing device (230; fig. 1), an amount of threshold voltage distribution shift (threshold voltage distribution for PG1 is shifted by an amount corresponding to pages written after PG1 is written; fig. 12, para 0136) corresponding to an amount of time (amount of time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12) after programming of a reference page (PG1; fig. 12) of a block of a memory device (fig. 8);
obtaining, by the processing device (230; fig. 1), a correction factor (coefficients α and β, with a factor, functions to correct a verify voltage due to program disturbance; fig. 9, 10; para 0120-0122) corresponding to a memory cell state (each verify voltage Vpvfy represents a memory cell state; para 0122); 
adjusting (i.e. based on the initial page PG1; fig. 12), by the processing device (230; fig. 1), a program-verify voltage (Vinit; fig. 12) based on the amount of threshold voltage distribution shift (based on the amount of threshold voltage distribution shift of PG1; fig. 12) and the correction factor (coefficients α and β; fig. 9, 10) to obtain an adjusted program-verify voltage (adjusted Vinit for PG16/PG32; fig. 12); and
programming (PG16/PG32; fig. 12), by the processing device (230; fig. 1), using the adjusted program-verify voltage (PG16/PG32 is programmed using the adjusted Vinit, respectively; fig. 12), a temporally subsequent page (PG16; fig. 12) of the block at a time (time from Vth16 distribution immediately after writing for PG16; fig. 12) corresponding to the amount of time after the programming of the reference page (the time for Vth16 is based on the adjusted Vinit of PG16, which corresponds to Vinit of PG1 for the amount corresponding to Vth1; fig. 12).

Regarding claim 9, Abe discloses the method, wherein the reference page is a temporally first programmed page relative to the temporally subsequent page (i.e. page 1 is programmed before page 16; fig. 12).

Regarding claim 10, Abe discloses the method, wherein the reference page is an absolutely first programmed page of the block (i.e. page 1 is programmed first; fig. 12).

Regarding claim 11, Abe discloses the method, wherein determining the amount of threshold voltage distribution shift further comprises defining a metric derived from one or more parameters related to the reference page (i.e. defining an ideal lower limit value; para 0136).

Regarding claim 13, Abe discloses the method, wherein defining the metric further comprises deriving the metric from minimum read voltage (para 0136).

Regarding claim 14, Abe discloses the method, wherein defining the metric further comprises deriving the metric from time elapsed from programming of the reference page (i.e. elapsed time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12).

Regarding claim 15, Abe discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device (230; fig. 1), cause the processing device to perform operations comprising:
defining a metric derived from one or more parameters (i.e. defining an ideal lower limit value; para 0136) related to a reference page (PG1; fig. 12) of a block of a memory device (fig. 8);
determining (i.e. for an initial page PG1; fig. 12), based on the metric, an amount of threshold voltage shift (threshold voltage distribution for PG1 is shifted by an amount corresponding to pages written after PG1 is written; fig. 12, para 0136) corresponding to an amount of time (amount of time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12) after programming of the reference page (PG1; fig. 12);
obtaining a correction factor (coefficients α and β, with a factor, functions to correct a verify voltage due to program disturbance; fig. 9, 10; para 0120-0122) corresponding to a memory cell state (each verify voltage Vpvfy represents a memory cell state; para 0122);
adjusting (i.e. based on the initial page PG1; fig. 12) a program-verify voltage (Vinit; fig. 12) based on the amount of threshold voltage distribution shift (based on the amount of threshold voltage distribution shift of PG1; fig. 12) and the correction factor (coefficients α and β; fig. 9, 10) to obtain an adjusted program-verify voltage (adjusted Vinit for PG16/PG32; fig. 12);
storing (via controller 200; fig. 1) the adjusted program-verify voltage as programming data (adjusted Vinit for PG16/PG32 is set, i.e. stored, for programming subsequent pages, i.e. as programming data; fig. 12); and
programming (PG16/PG32; fig. 12), using the programming data (i.e. using the adjusted Vinit, respectively; fig. 12), a temporally subsequent page (PG16; fig. 12) of the block at a time (time from Vth16 distribution immediately after writing for PG16; fig. 12) corresponding to the amount of time after the programming of the reference page (the time for Vth16 is based on the adjusted Vinit of PG16, which corresponds to Vinit of PG1 for the amount corresponding to Vth1; fig. 12).

Regarding claim 16, Abe discloses the non-transitory computer-readable storage medium, wherein the reference page is a temporally first programmed page relative to the temporally subsequent page (i.e. page 1 is programmed before page 16; fig. 12).

Regarding claim 17, Abe discloses the non-transitory computer-readable storage medium, wherein the reference page is an absolutely first programmed page of the block (i.e. page 1 is programmed first; fig. 12).

Regarding claim 19, Abe discloses the non-transitory computer-readable storage medium, wherein defining the metric further comprises deriving the metric from minimum read voltage (para 0136).

Regarding claim 20, Abe discloses the non-transitory computer-readable storage medium, wherein defining the metric further comprises deriving the metric from time elapsed from programming of the reference page (i.e. elapsed time from Vth1 distribution immediately after writing to final Vth1 distribution; fig. 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US2016/0300621 ‒hereinafter Abe).

Regarding claim 5, Abe discloses the system, wherein defining the metric further comprises deriving the metric from read sense (fig. 6, 12; para 0075).
Abe does not expressly disclose a read sense current.
Abe, in an embodiment, teaches a read sense current (para 0197).
Sensing currents in read operations are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught for the purpose of facilitating data accessing schemes by sensing currents in read operations to determine a state of selected memory cells, for improving the overall reliability of the device (para 0139).

Regarding claim 12, Abe discloses the method, wherein defining the metric further comprises deriving the metric from read sense (fig. 6, 12; para 0075).
Abe, in an embodiment, teaches a read sense current (para 0197).
Sensing currents in read operations are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught for the purpose of facilitating data accessing schemes by sensing currents in read operations to determine a state of selected memory cells, for improving the overall reliability of the device (para 0139).

Regarding claim 18, Abe discloses the non-transitory computer-readable storage medium, wherein defining the metric further comprises deriving the metric from read sense (fig. 6, 12; para 0075).
Abe, in an embodiment, teaches a read sense current (para 0197).
Sensing currents in read operations are common and well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Abe is modifiable as taught for the purpose of facilitating data accessing schemes by sensing currents in read operations to determine a state of selected memory cells, for improving the overall reliability of the device (para 0139).

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
The applicant submits that Abe fails to disclose a correction factor (on page 8 of the response).
The examiner respectfully disagrees with the arguments. Abe teaches coefficients α and β, along with a numerical factor “n” (i.e. α*n*ΔV1 and β*n*ΔV2), which functions to set verify levels for each memory state so that program disturbances (fig. 9) may be corrected and adjusted (fig. 10, 12) by determining threshold voltage distribution shifts (para 0139). Therefore, Abe is considered to disclose the correction factor as required by the claims.
For at least the aforementioned reasons, the rejection is deemed proper and made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           (fax 571-273-2267).  The examiner can normally be reached on M Eastern. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______